ORDER

This matter came before the Court on the joint petition of the Attorney Grievance Commission of Maryland and Respondent, Jeffrey C. Taylor, to place the Respondent on indefinite suspension.
It is this 26th day of July, 1999
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, granted and the Respondent, Jeffrey C. Taylor is indefinitely suspended by consent from the practice of law in Maryland pending further order of this court, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Jeffrey C. Taylor from the Register of Attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State.